Citation Nr: 0929228	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a variously 
diagnosed psychiatric disorder (other than PTSD).

3. Entitlement to a rating in excess of 20 percent for lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to August 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for PTSD and residuals of 
frostbite to the hands and feet, and continued a 10 percent 
rating for lumbar strain.  A November 2004 rating decision 
increased the rating for lumbar strain to 20 percent, 
effective June 27, 2003 (date of claim).  In September 2005, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In October 2006, the case was remanded for 
additional development.  

The Veteran had also initiated an appeal of a denial of 
service connection for residuals of frostbite to the hands 
and feet.  A March 2009 rating decision granted such benefit.  
Consequently, that matter is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder (other than PTSD) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. The Veteran is not shown to have engaged in combat; there 
is no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.  

2. Throughout the appeal period, the impairment due to the 
Veteran's lumbar strain has not exceeded moderate limitation 
of motion with complaints of pain; limitation of 
thoracolumbar flexion to 30 degrees or less, separately 
ratable neurological symptoms, incapacitating episodes, 
and/or ankylosis are not shown.


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).

2. A rating in excess of 20 percent for lumbar strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-
5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's service connection claim, he was 
advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  July 
2003, November 2006, and May 2008 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
November 2006 letter informed the Veteran of disability 
rating and effective date criteria.  

Regarding the Veteran's increased rating claim, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
The Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  Id. at 43-44.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  In 
Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696, 1704 
(2009), the Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error 
in VCAA notice should be presumed prejudicial and that VA 
must always bear the burden of proving that such an error did 
not cause harm.  In reversing Sanders, the Supreme Court in 
essence held that - except for cases in which VA has failed 
to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 121 S. Ct. at 1704-06.  
The Supreme Court also stated that it would not decide the 
lawfulness of the Court's adopted prejudicial error analysis 
that some notice errors have the natural effect of producing 
prejudice.  Id. at 1706-07; see Mayfield v. Nicholson, 19 
Vet. App. 103, 121-22 (2005) (finding that a failure to 
notify a claimant of what was necessary to substantiate a 
claim for benefits had the "natural effect" of producing 
prejudice and that in such a situation, it was VA's burden to 
demonstrate a lack of prejudice), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006) (adopting the prejudicial error analysis 
framework of Mayfield). 

While the notice provided failed to inform the Veteran of 
what was required to substantiate his claim and, thus, had 
the natural effect of producing prejudice, the Board finds 
that this notice error did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed 
to substantiate his claim.  See Mayfield, 19 Vet. App. at 
121.  July 2003, November 2006, and May 2008 letters provided 
the Veteran notice that he needed to submit evidence showing 
that his service-connected disability had gotten worse.  A 
November 2004 statement of the case (SOC) and March 2009 
supplemental SOC (SSOC) provided the criteria for rating a 
lumbar strain.  The November 2006 letter explained how 
disability ratings are assigned (including that the impact of 
the disability on employment is considered) and provided 
examples of the types of medical and lay evidence the Veteran 
could submit to support an increased rating claim.  The March 
2009 SSOC provided the Veteran notice of 38 C.F.R. § 4.10, 
which states that "[t]he basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment."  Hence, the 
Board finds that a reasonable person could be expected to 
know (from the information provided by the noted letters, 
SOC, and SSOC) of the elements of Vazquez-Flores listed 
above.  Notably, the March 2009 SSOC readjudicated the claim 
after further evidence was received.  Neither the Veteran nor 
his representative has alleged that notice was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Therefore, no further notice is required.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in September 2003 (PTSD and back) and January 
2009 (back).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  

In a July 2009 post-remand brief, the Veteran's 
representative argues that the RO did not comply with the 
Board's October 2006 remand instructions.  Specifically, the 
representative argues that the RO failed to "render findings 
as to whether the veteran 'engaged in combat with the enemy' 
or if not whether the veteran was exposed to a stressor in 
service."  The Board notes, however, that such instructions 
were predicated on the Veteran providing sufficient 
information so that such a determination could be made.  The 
Veteran was advised at his September 2005 Travel Board 
hearing, in the October 2006 Board remand, and in his 
November 2006 VCAA notice letter that he should provide 
specific details of his alleged stressor events in service, 
including the alleged incident in which an American soldier 
entered a tent where he was sleeping, fired a weapon, and 
held the people in the tent at bay.  The Veteran was 
instructed to provide, at a minimum, the location and date 
(within a 2-month time frame) of this event.  He did not 
respond.  The duty to assist is not a one-way street.  A 
Veteran cannot passively wait for assistance in those 
circumstances where his cooperation is needed for evidentiary 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs, including his August 1954 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis relating to a psychiatric 
disability.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the Veteran's 
service personnel records may have been destroyed in a 1973 
fire at that facility.  Consequently, VA has a heightened 
duty to assist him in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The RO was able to obtain a copy of the Veteran's DD 214 
showing that his most significant duty was serving with the 
"1729 Co A 11th Engr C Bn," an engineer combat battalion.  
He did not receive any awards or decorations specifically 
denoting combat participation, and the record does not 
contain evidence otherwise showing that he engaged in combat 
with the enemy.  While he was awarded a Korean Service Medal 
with two bronze service stars, such an award, in and of 
itself, is not evidence of combat.  See Manual of Military 
Decorations and Awards, A-6 (Department of  Defense Manual 
1348.33-M, September 1996).  The meaning of engaged in combat 
with the enemy requires that the Veteran have taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran alleges three stressor events in service.  He 
claims that thieves frequently cut the sides of tents to 
steal cash and valuables kept inside.  On one occasion, he 
returned with others to find a thief in his tent.  He rolled 
out the side of the tent and, alongside the other men in his 
company, began firing at the thief who escaped by jumping 
over a 10-foot roll of barb wire.  He also claims that he 
served as a bridge guard, and was stationed less than half a 
mile from the front lines; therefore, he witnessed the 
flashes of gunfire and explosions.  Finally, he claims that a 
drunken American soldier once entered a tent where he was 
sleeping, fired a weapon, and held the people in the tent at 
bay for several hours while he waited outside in the snow.  
He relates that this soldier was arrested and prosecuted, and 
received a prison sentence as a result of this incident.  The 
Veteran did not provide the name of the imprisoned or the 
approximate dates of occurrence of the alleged events.  

The Veteran's alleged in-service stressors are unverified as 
he has provided only nonspecific stressor information 
regarding the events.  Generally, events involving 
imprisonment of American servicemen are verifiable (if they 
occurred).  Without credible supporting evidence of an in-
service stressor, the record is insufficient to establish 
that the Veteran has PTSD that is related to an in-service 
incident.

December 2002 to April 2004 private treatment records from 
Dr. E.M. and the September 2003 VA examination report show 
diagnoses of PTSD.  However, these diagnoses are based on the 
Veteran's unsupported history of having been present when a 
drunk serviceman entered his tent and started shooting his 
gun.  [Significantly, in the introduction of the September 
2003 VA examination report, it was noted that the Veteran's 
claims file was unavailable for review.]  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that 
an opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence that he has a diagnosis of PTSD is insufficient to 
establish that the PTSD is service-related, so as to 
substantiate a claim of service connection.  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  As a threshold 
requirement for establishing service connection for PTSD is 
not met, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied.
Increased rating for lumbar strain

The Veteran's claim for an increased rating for lumbar strain 
was received in June 2003.

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date, the Veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295, limitation 
of motion of the lumbar spine was evaluated under Code 5292, 
and intervertebral disc syndrome was evaluated under Code 
5293.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent (maximum) rating was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 20 
percent rating if moderate, and a 40 percent (maximum) rating 
if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As 
ankylosis or complete bony fixation of the spine is not 
shown, Codes 5289, 5286 do not apply.]

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis of the spine are rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below), and intervertebral 
disc syndrome is rated under the General Rating Formula or 
based on incapacitating episodes, whichever is more favorable 
to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 
(2008).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply: A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the ranges of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.

December 2002 to April 2004 private treatment records from 
Dr. E.M. show complaints and treatment for progressively 
worsening low back pain, stiffness, bending, and lifting 
dysfunction.  In December 2002, his ranges of motion were: 70 
degrees forward flexion, 10 degrees right and left lateral 
flexion, 35 degrees left and right lateral rotation, and 0 
degrees back extension.  An X-ray revealed moderate lumbar 
spondylosis; progressive worsening post traumatic lumbar 
spondylosis with myelopathy was diagnosed.  In January 2003, 
the thoracolumbar spinous processes had tenderness; spasms 
were also noted.  Ranges of motion were: 60 degrees forward 
flexion, 10 degrees right and left lateral flexion, and 0 
degrees back extension.  An MRI revealed that there was no 
focal disc herniation, diffuse desiccation, or spinal canal 
stenosis.  In May 2003, the Veteran's ranges of motion were: 
60 degrees forward flexion, 10 degrees right and left lateral 
flexion, and 0 degrees back extension.  Neurologically, he 
was intact.  A September 2003 X-ray showed no acute fracture 
or subluxation.  In October 2003, tenderness and muscle 
spasms were noted in the mid-back area.  In April 2004, 
bilateral lumbosacral spasms were noted at rest and with 
motion.  He had tenderness on both sides.  His range of 
motion was: 40 degrees forward flexion and 0 degrees back 
extension.  On straight leg raising, he could only raise his 
legs to 30 degrees bilaterally.

On September 2003 VA examination, the Veteran complained of 
back pain that radiated to his lower extremities.  He 
experienced numbness in his feet and could not walk more than 
one mile in an hour.  He did not use any braces or a cane; 
his gait was steady.  On physical examination, there were no 
postural abnormalities, weakness, or spasms.  Tenderness was 
noted in L5-S1.  Thoracolumbar spine ranges of motion were: 
60 degrees forward flexion, 38 degrees right lateral flexion, 
40 degrees left lateral flexion, 26 degrees right lateral 
rotation, 30 degrees left lateral rotation, and 10 degrees 
back extension.  Pain was present at the end of all motions, 
but his range of motion was not affected by factors other 
than his spinal injury.  It was also not additionally limited 
by pain, fatigue, or weakness.  A straight leg raising test 
was negative, as were Lasegue's sign testing and Waddell 
testing.  Neurologically, there was some sensory deficit; 
however, it was found to be consistent with peripheral 
neuropathy.  Lumbosacral spine sprain, and chronic low back 
pain and lumbar spine spondylosis were diagnosed.

On January 2009 VA examination, the Veteran complained of 
progressive daily back pain that radiated to his lower 
extremities.  He denied flare-ups, problems with repetitive 
use, incapacitating episodes, or interference with his job or 
daily activities.  The Veteran did not have a history of 
physical therapy, nor did he use any assistive devices for 
his back.  On physical examination, there was no axial 
tenderness, pain to palpation, deformities, cellulitis, or 
muscle spasms.  Sensation was grossly intact except for some 
decreased sensation noted in the hands and feet, and 
considered indicative of peripheral neuropathy.  
Thoracolumbar spine ranges of motion were: 60 degrees forward 
flexion, 20 degrees left and right lateral flexion, 15 
degrees right lateral rotation, 20 degrees left lateral 
rotation, and 10 degrees back extension.  On repetitive 
motion of the lumbosacral spine, there was no additional loss 
of joint function due to pain, fatigue, or lack of 
coordination.  An X-ray showed degenerative joint disease; 
lumbar degenerative disc disease was diagnosed.

[Notably, the RO granted a 20 percent rating for the entire 
appeal period (from the date of claim) under Code 5237 of the 
General Rating Formula, which became effective September 26, 
2003.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(emphasis added).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Therefore, the RO 
incorrectly applied the revised criteria when considering the 
rating for the period from June 27, 2003 through September 
25, 2003.]  

A 20 percent rating is assigned for the entire appeal period, 
and the Board will address the matter accordingly.  The 
medical evidence for this period does not show that at any 
time the Veteran had severe lumbosacral strain with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  He also has not had severe limitation of motion or 
suffered incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during a 12 month 
period.  On September 2003 and January 2009 VA examinations, 
there were no postural abnormalities or deformities of the 
lumbar spine.  Severe limitation of motion was not shown, and 
on January 2009 VA examination, the Veteran denied having 
incapacitating episodes of back pain.  Based on the 
foregoing, the medical evidence of record for the period of 
appeal does not meet the criteria for the next higher (40 
percent) rating under Codes 5292, 5293, or 5295.  38 C.F.R. 
§ 4.71a (2003).

On September 2003 VA examination, the Veteran's thoracolumbar 
spine ranges of motion were: 60 degrees forward flexion, 38 
degrees right lateral flexion, 40 degrees left lateral 
flexion, 26 degrees right lateral rotation, 30 degrees left 
lateral rotation, and 10 degrees back extension.  Such a 
disability picture falls squarely within the revised criteria 
for a 20 rating, i.e., under Code 5237.  To warrant the next 
higher (40 percent) schedular rating, the low back disability 
would have to be manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  On 
May 2009 VA examination, the Veteran had 60 degrees forward 
flexion, 20 degrees left and right lateral flexion, 15 
degrees right lateral rotation, 20 degrees left lateral 
rotation, and 10 degrees back extension; the ranges of motion 
noted reflect clearly that the spine was not ankylosed.  
Consequently, a rating in excess of 20 percent is also not 
warranted under the revised criteria.  38 C.F.R. § 4.71a, 
Codes 5235-5243 (2008)

Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that being 
compensated.  While private treatment records and VA 
examinations note that the Veteran suffers from chronic low 
back pain that radiates to his lower extremities, the rating 
assigned contemplates such degree of impairment.  Notably, 
the record shows that the Veteran does not require any 
assistive devices for his back, has a steady gait, and does 
not experience any additional limitations due to repetitive 
use.  Neurological symptoms warranting a separate compensable 
rating are not shown.  The Board has found are no other 
potentially applicable diagnostic codes that would provide 
for a higher schedular rating for the Veteran's lumbar strain 
at any point during the appeal period.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or even allegation, suggesting that 
schedular criteria are inadequate to rate the disability or 
that the disability picture presented is exceptional.  The 
symptoms and associated restrictions of function shown are 
fully encompassed by the schedular criteria.  Consequently, 
referral for extraschedular consideration is not 
warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

Service connection for PTSD is denied.

A rating in excess of 20 percent for lumbar strain is denied.


REMAND

As was noted above, the Veteran's STRs are silent for any 
complaints, findings, treatment, or diagnosis relating to a 
psychiatric disability.  VA outpatient treatment records show 
that in July 2001, the Veteran received emergency psychiatric 
evaluation; possible sleep terror, possible chronic PTSD, and 
alcohol abuse/ dependence were diagnosed.  On September 2001 
follow-up treatment, dysthymic disorder was diagnosed.  
December 2002 to April 2004 private treatment records from 
Dr. E.M. show that the Veteran complained of depression, 
anxiety, sleeplessness, and flashbacks; PTSD was diagnosed.  
The Veteran's June 2003 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in the recent case of Clemons v. Shinseki, 23 Vet.  
App. 1 (2009) the Court held that the scope of a mental 
health disability claim includes any mental disorder that may 
be reasonably encompassed by the claimant's description of 
the  claim, reported symptoms, and other information of 
record, i.e., that matter(s) of service connection for 
psychiatric disability(ies) other than PTSD diagnosed is/are 
part and parcel of a service connection for PTSD claim (and 
that such matter(s) is/ are before the Board).  As the RO has 
not developed or adjudicated the matter of service connection 
for psychiatric disability other than PTSD, under Clemons the 
Board has no option but to remand the case for such action.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should arrange for proper VCAA 
notice and all development deemed 
necessary, and then (after the Veteran has 
had sufficient opportunity to respond) 
adjudicate the matter(s) of service 
connection for each of the Veteran's 
diagnoses of psychiatric disability other 
than PTSD.  He should be notified of the 
determination(s), if they are not 
favorable, and if he files a notice of 
disagreement, the RO should issue an 
appropriate SOC in the matter(s), and 
afford the Veteran the opportunity to 
respond.  If this occurs, the case should 
be returned to the Board, if in order, for 
further appellate review. 

The purpose of this remand is to ensure compliance with the 
instructions of the Court in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


